Citation Nr: 1014905	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-21 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for service-connected lumbar strain and degenerative disc 
disease.


REPRESENTATION

The Veteran (Appellant) represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1943 to March 
1946, and from May 1946 to November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied an increased rating 
(evaluation).  

In December 2009, the Board notified the Veteran of a 
scheduled March 2010 hearing before a Veterans Law Judge.  
The Veteran failed to report to the hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire period of increased rating claim, the 
Veteran's lumbar spine disability has not been manifested by, 
or more nearly approximated, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.

2.  For the entire period of increased rating claim, the 
Veteran's lumbar spine disability has not been manifested by 
intervertebral disc syndrome (IVDS) with incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a spine 
disability have not been met for any period of increased 
rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.25, 4.40, 4.59, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter.  Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  

In this case, VA notified the Veteran of the information and 
evidence needed to substantiate and complete claim for an 
increased rating in January 2005, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA satisfied its duty to assist the Veteran.  VA and 
private treatment records were associated with the claims 
file and VA examinations were conducted.

The Veteran's representative argued that a new VA examination 
is necessary because the December 2007 examination is stale.  
There are no evidence suggesting an increase in disability 
has occurred since the most recent VA examination, only the 
representative's reference to the Veteran's contention of 
worsening, and that without any time reference.  The only 
reason pointed to by the representative was the mere fact 
that a VA examination was conducted in December 2007.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2005 and 2007 VA examination reports are thorough and 
supported by private treatment records.  The Board concludes 
the examinations in this case are adequate upon which to base 
a decision.

Increased Rating for Lumbar Spine Disability

This appeal involves the Veteran's claim that the severity of 
the service-connected lumbar spine disability warrants a 
higher disability rating than 20 percent.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.  

In this case, because the Veteran's lumbar spine disability 
is already rated 20 percent disabling for limitation of 
motion under the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Code 5242), a disability 
rating in excess of 20 percent for degenerative arthritis of 
the spine under Diagnostic Code 5003 is not possible.  38 
C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; or a 60 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.  

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

The Board finds that, for the entire period of increased 
rating claim, the Veteran's lumbar spine disability has not 
been manifested by, or more nearly approximated, forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, as required for the next higher rating of 40 percent 
for the service-connected lumbar spine disability.  38 C.F.R. 
§ 4.71a.  

In this case, the Veteran's limitation of range of motion 
does not indicate a schedular evaluation in excess of the 
assigned 20 percent rating for any period of increased rating 
claim.  The evidence includes treatment records show that the 
Veteran had a flare-up lasting two weeks in April 2004, 
treatment with epidurals, with little diminished ranges of 
motion in August 2004, with no spine tenderness in December 
2004.  In January 2005 neurological consultation reflects 
that the Veteran had lumbar stenosis, which was treated with 
epidural steroid injections.  

The February 2005 VA examination report reflects the 
Veteran's report of daily and radiating low back pain and 
morning stiffness.  Examination measured forward flexion to 
be 0 to 95 degrees with no pain, with no loss of motion due 
to pain in backward extension and lateral flexion.  
Repetitive use showed some additional loss of motion that did 
not include loss of forward flexion.  There was no fatigue, 
incoordination, or lack of endurance.  There was mild 
kyphosis in the lumbar area when standing, and tenderness at 
the L3-L4 paraspinal area.

A March 2005 private treatment record notes that the Veteran 
was doing much better and was able to walk a fair distance, 
sometimes up to a half mile.  An August 2006 private 
consultation report noted a recommendation of lumbar 
decompression or fusion surgery because the Veteran had very 
severe stenosis and had to walk in a flexed posture.  The 
Veteran did not want to undergo surgery.  

The December 2007 VA examination reflects complaints of pain 
in the center of the lumbar area, and history of treatment 
with over-the-counter pain medications, and flare-ups with 
strenuous activity.  Clinical findings included forward 
flexion to be 0 to 85 degrees (limited at 85 degrees by 
pain).  He also had pain during the other ranges of motion.  
Backward extension was limited to 0 degrees, lateral flexion 
was to 10 degrees bilaterally, and rotation was 15 degrees 
bilaterally.  There was no fatigue, weakness, or lack of 
endurance.  Limitation was secondary to pain.  Repetitive 
motion did not increase the loss in range of motion.  The 
combined ranges of motion of the thoracolumbar spine were 135 
degrees.  The examiner indicated that it would be mere 
speculation to estimate the range of motion loss during a 
flare-up.  The examiner noted that the Veteran's posture is 
canted 30 degrees forward with slight kyphosis in the lumbar 
area. 

In applying the DeLuca criteria, the Board finds that, for 
the entire period of rating claim, the Veteran's functional 
loss, including due to pain and flare-ups, is consistent with 
the assigned 20 percent schedular rating.  Treatment records 
show that the Veteran had a flare-up lasting two weeks in 
April 2004.  Soon after, he began epidural steroid 
injections.  By March 2005, he was doing much better and was 
able to walk a fair distance.  The evidence does not show any 
other additional functional impairment or flare-ups.

Because the evidence does not more nearly approximate the 
schedular requirement for the next higher rating of 40 
percent for any period of increased rating claim, including 
with consideration of additional limitations due to factors 
outlined in 38 C.F.R. §§ 4.40, 4.45, and DeLuca, an increased 
rating in excess of 20 percent must be denied.

The Board also finds that, for the entire period of increased 
rating claim, the Veteran's lumbar spine disability has not 
been manifested by intervertebral disc syndrome with 
incapacitating episodes.  The evidence does not show 
incapacitating episodes that would be required in order to 
rate for IVDS.  The medical treatment records do not show 
that any physician has prescribed bed rest as contemplated by 
Diagnostic Code 5243.  38 C.F.R. § 4.71a.

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  

In this case, the Board has considered whether referral for 
an extraschedular rating is warranted.  The service-connected 
lumbar strain and degenerative disc disease manifests 
decrease in range of motion, pain, and kyphosis.  As 
discussed in the preceding section, these manifestations are 
contemplated by the schedular rating criteria.  Hence, the 
criteria for referral for consideration of an extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

An increased rating in excess of 20 percent for service-
connected lumbar strain and degenerative disc disease is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


